    Case: 1:20-cv-02068 Document #: 15 Filed: 05/06/20 Page 1 of 3 PageID #:192




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BILLY GOAT TAVERN I, INC., BILLY GOAT               )
MIDWEST, LLC, BILLY GOAT NORTH II,                  )
INC., BILLY GOAT VI, INC., BILLY GOAT               )
INN, INC., BILLY GOAT TAVERN WEST,                  )
LLC, all d/b/a/ BILLY GOAT TAVERN, and all          )
others similarly situated,                          )
                                                    )
              Plaintiffs,                           )      Case No. 1:20-cv-02068
                                                    )
       v.                                           )
                                                    )
SOCIETY INSURANCE,                                  )
                                                    )
              Defendant.                            )

DEFENDANT SOCIETY INSURANCE’S OPPOSITION TO PLAINTIFFS’ MOTION TO
       SHORTEN DEFENDANT’S RESPONSIVE PLEADING DEADLINE

        NOW COMES, Defendant, SOCIETY INSURANCE, (“Society”) by and through its

 attorneys, Thomas B. Underwood, Michael D. Sanders, Michelle A. Miner and Amy E. Frantz

 of PURCELL & WARDROPE CHTD., and for its Opposition to Plaintiff’s Motion to Shorten

 Defendant’s Responsive Pleading Deadline (“Motion”), states as follows:

       1.     As Plaintiffs concede in their motion, Society’s deadline to respond to Plaintiffs’

Complaint is June 1, 2020, under the Northern District of Illinois’s Third Amended General Order

20-0012 (“General Order 20-0012”).

       2.     Plaintiffs’ Motion also concedes that the unique difficulties posed by the current,

unusual situation justifies the extension of deadlines provided by General Order 20-0012.

       3.     Despite Plaintiffs’ concessions, Plaintiffs’ Motion seeks to shorten Society’s

response time by 14 days, from June 1, 2020 to May 18, 2020.

       4.     Although General Order 20-0012 permits the presiding judge to “extend, shorten
    Case: 1:20-cv-02068 Document #: 15 Filed: 05/06/20 Page 2 of 3 PageID #:193




or revoke” the 28-day extension for “good cause,” that is not appropriate in this matter because

Plaintiffs have failed to make such a showing.

       5.      The only basis provided by Plaintiffs to shorten Society’s response deadline is to

“expedite the adjudication of Plaintiffs’ claims and the claims of the unnamed class members

they seek to represent.”

       6.      Plaintiffs contend that they desire an expeditious resolution because they have

been limited to fulfilling orders for take-out and delivery for eight weeks.

       7.      However, the pleading filed by Plaintiffs is a putative class action Complaint.

Plaintiffs’ decision to file their Complaint as a proposed class action undercuts any serious

argument that they are seeking an expedited adjudication of their claims.             While Society

vigorously disputes that a class action is appropriate in this situation, it must be acknowledged

that if Plaintiffs are successful, the length of this litigation will likely be measured in years, not

days. The 14-day difference in the amount of time provided under General Order 20-0012 will

not prejudice Plaintiffs or significantly lengthen the course of the litigation.

       8.      Therefore, Defendant seeks an order confirming its June 1, 2020 deadline under

General Order 20-0012 to file its answer or other responsive pleading to Plaintiffs’ Complaint for

Declaratory Judgment.




                                                   2
   Case: 1:20-cv-02068 Document #: 15 Filed: 05/06/20 Page 3 of 3 PageID #:194



Date: May 6, 2020                     Respectfully submitted,

                                      Society Insurance

                                      By:    /s/ Thomas B. Underwood
                                              Counsel for Defendant
Thomas B. Underwood (#3122933)
Michael D. Sanders (#6230187)
Michelle A. Miner (#6299524)
Amy E. Frantz (#6312526)
PURCELL & WARDROPE, CHTD.
10 South LaSalle Street, Suite 1200
Chicago, IL 60603
(312) 427-3900
(312) 427-3944 (facsimile)
tbu@pw-law.com
msanders@pw-law.com
mminer@pw-law.com
afrantz@pw-law.com




                                        3
